Case 19-40090-JMM        Doc 41    Filed 11/27/19 Entered 11/27/19 12:28:20            Desc Main
                                  Document      Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO
In Re:
                                     )      CHAPTER 7
Akram Abdul-Rahman,                  )
                                     )      CASE NO. 19-40090-JMM
                                     )
                                     )
         Debtor.                     )      ADVERSARY NO. 19-08044-JMM
                                     )
Gary L. Rainsdon, Trustee            )
                                     )      DEFAULT JUDGMENT DENYING
                                     )      DISCHARGE
               PLAINTIFF             )
vs.                                  )
                                     )
Akram Abdul-Rahman                   )
                                     )
                                     )
               DEFENDANT             )

        THIS MATTER having come before the Court based on the Plaintiff’s Motion for Default
Judgment against the Defendant on the Plaintiff’s Complaint Objecting to the Discharge of Debtor
for the failure of Defendant to obey the Court’s Order Granting Motion for Turnover of Property
and Records. The allegations in the Complaint alleged relief under 11 U.S.C. § 727(a)(3), 11
U.S.C. § 727(a)(4)(D), and11 U.S.C. § 727(a)(6)(A). The Clerk having entered the default of the
Defendant on November 11, 2019, and the Court having found good cause exists as alleged in the
Complaint and for other good cause shown:

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Debtor is denied a
discharge in Case No. 19-40090-JMM.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Plaintiff have
Judgment against the Defendant in the principal amount of $350.00 for Plaintiff’s costs incurred
consisting of the filing fee in this adversary proceeding.

                                     DATED: November 26, 2019



                                     ________________________
                                     JOSEPH M. MEIER
                                     CHIEF U. S. BANKRUPTCY JUDGE


The Court entered its own order and not the proposed order submitted by the Trustee.
